Robinson J.
The defendants, in November, 1873, were an incorporated transportation company, having a route from this city to Englewood, in the State of Illinois. On the 21st of that month they received in New York certain goods of the plaintiff’s, for which they gave a receipt presented them by the shippers, specifying that they were to be forwarded by them “ to the points to which bills of lading should be given.” No bill of lading (so far as appears) was given. The defendant’s receipt described the “ marks and consignee’s name ” as follows : “ W. C. & Co., San Francisco ; ” “ P. F. F.; ” “ C. R. I.; & P. R. R. Co.; ” “ Weil Bros. & Calm; ” “ Merchants’ Despatch.” Defendants proved that they safely transported and delivered the goods en route for San Francisco, at Englewood, to the Chicago, Rock Island and Pacific Railroad Company; and that the freight charges to that point were thereupon paid them by that company.
Upon such proofs a verdict was on the trial directed by the judge for plaintiffs, under exception by defendants.
The defendants were common carriers only to Engle-, wood, and the entire obligation they assumed by the written agreement was expressly that of forwarders. Whatever might have been their obligation for breach of duty as common carriers for the portion of the route in respect to which they exercised the character of carriers, the agreement proven in express terms, comprehending only that of forwarders, could by no implication or deduction from its terms be held to have imposed upon them any other, beyond Englewood, than one of that character. I am unable, under the terms of this contract, to recognize any liability on their part for any loss or injury to the goods after such delivery thereof "to the connecting line of transportation at Englewood.
*460The judgment should be reversed anda new trial ordered, with costs to appellants to abide the event